Per Curiam.
Tbe facts found by tbe Full Commission tend to sbow tbat tbe employee suffered an injury by accident, wbicb did not result from bis employment. Tbe conclusion of tbe Commission tbat tbe employee, of wbom tbe plaintiff is tbe dependent, did not suffer an injury by accident arising out of and in tbe course of bis employment is sustained by tbe evidence. It would seem tbat tbis is tbe only reasonable conclusion to be drawn from tbe evidence and tbe findings of tbe Commission.
Tbe judgment below is
Affirmed.